Order entered August 19, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00963-CR

                         CHRISTOPHER ARIC RADKE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. F96-02380-UN

                                            ORDER
       The Court GRANTS the August 15, 2013 request of the Dallas County District Clerk for

an extension of time to file the clerk’s record. We ORDER the Dallas County District Clerk to

file the clerk’s record within FIFTEEN DAYS of the date of this order.

        We DIRECT the Clerk to send a copy of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE